206 N.W.2d 436 (1973)
David Richard BRUNO, Appellant,
v.
Charles M. HAUGH, Iowa Men's Reformatory, Appellee.
No. 55343.
Supreme Court of Iowa.
April 25, 1973.
Daryl E. Roberts, Independence, for appellant.
Richard C. Turner, Atty. Gen., Thomas D. McGrane, Asst. Atty. Gen., and Kenneth Martinson, Buchanan County Atty., for appellee.
Submitted to MOORE, C. J., and RAWLINGS, REES, REYNOLDSON and HARRIS, JJ.
PER CURIAM:
David Richard Bruno was afforded a full evidentiary hearing on his petition for postconviction relief. Thereafter the trial court filed findings of fact and conclusions of law. Petitioner appeals from denial of the relief sought.
Affirmed, see rule 348.1, Rules of Civil Procedure.